 



Exhibit 10.1
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS
(Amber Oaks III)
     THIS FIRST AMENDMENT (the “Amendment”) is dated as of the ___day of June,
2006 and is by and between TREIT-AMBEROAKS, LP, a Texas limited partnership, NNN
AMBEROAKS 1, LLC, a Texas limited liability company, NNN AMBEROAKS 2, LLC, a
Texas limited liability company, NNN AMBEROAKS 3, LLC, a Texas limited liability
company (collectively, “Seller”), and CHASE MERRITT AMBER OAKS III, L.P., a
Delaware limited partnership or its assigns (“Purchaser”).
RECITALS
     A. Seller and Chase Merritt, LP, a Delaware limited partnership, entered
into a Purchase and Sale Agreement of Real Property and Escrow Instructions
which was fully executed on May 8, 2006 (the “Agreement”), wherein the Seller
agreed to sell and Purchaser agreed to purchase certain property more
particularly described therein, located in Williamson County, Texas.
     B. Chase Merritt, LP assigned the Agreement to Purchaser on or about
May 30, 2006.
     C. Purchaser and Seller desire to amend the terms of the Agreement as set
forth herein.
     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

  1.   Closing. Section 7.2 is hereby amended to provide that the Closing shall
occur on or before June 13, 2006.     2.   Purchase Price. Section 2 of the
Agreement is hereby amended to provide that the Purchase Price shall be reduced
to Thirty-Two Million Nine Hundred Sixty-Five Thousand Dollars ($32,965,000).  
  3.   Counterparts. This Amendment may be executed by fax transmission and in
counterparts, each of which executed by all parties shall constitute one and the
same instrument.     4.   Entire Agreement and Conflicts. Except as modified
herein, there are no changes to the Agreement, and the Agreement as herein
modified, remains in full force and effect. In the event of a conflict between
the Agreement and this Amendment, the terms of this Amendment shall control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed as of the day and year first above written.
EXECUTED on this the   7   day of   June  , 2006 by:
SELLER:

            TREIT - AMBEROAKS, LP,
a Texas limited liability company
      By:   /s/ Louis Rogers         Name:   Louis Rogers        Title:  
President     

            NNN AMBEROAKS 1, LLC,
a Texas limited liability company
      By:   /s/ Louis Rogers         Name:   Louis Rogers        Title:  
President     

            NNN AMBEROAKS 2, LLC,
a Texas limited liability company
      By:   /s/ Louis Rogers         Name:   Louis Rogers        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            NNN AMBEROAKS 3, LLC,
a Texas limited liability company
      By:   /s/ Louis Rogers         Name:   Louis Rogers        Title:  
President     

EXECUTED on this the       day of       , 2006 by:
BUYER:

            CHASE MERRITT AMBER OAKS III, LP
a Delaware limited partnership

By: Chase Merritt GP III, Inc., a Delaware Corporation
Its: General Partner 

    By:   /s/ Chad Horning         Name:   Chad Horning        Title:  
President     

 